Citation Nr: 0832162	
Decision Date: 09/19/08    Archive Date: 09/30/08

DOCKET NO.  06-34 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for asbestosis.  

2.  Entitlement to service connection for anxiety.  

3.  Entitlement to service connection for hearing loss.  

4.  Entitlement to service connection for tinnitus.   


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

R. Giannecchini,  Counsel


INTRODUCTION

The veteran had active military service from February 1951 to 
January 1955.  

These matters come to the Board of Veterans' Appeals (Board) 
following a November 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.  In May 2008, the veteran testified during a 
hearing before the undersigned Veterans Law Judge sitting at 
the Boston VARO.  During the hearing, the undersigned granted 
a 60-day abeyance period within which to allow the veteran to 
submit additional evidence.  The record reflects that no 
additional evidence has been received by the Board during the 
prescribed period.  

Additionally, during the above May 2008 Travel Board hearing, 
the veteran contended that he suffered from a respiratory 
disability and that he believed the respiratory disability 
was possibly related to his period of service and alleged 
asbestos exposure therein.  As will be further explained 
below, the veteran does not contend that he has been 
diagnosed with asbestosis.  Nonetheless, he would appear to 
be contending that his current respiratory disorder, noted in 
available VA clinical records as chronic obstructive 
pulmonary disease (COPD), is related to service.  As such, 
the Board infers a raised claim for service connection for 
respiratory disability other than asbestosis.  As this issue 
has not been adjudicated by the RO it is not before the 
Board; hence, it is referred to the RO for proper 
development.  

(The decision below addresses the veteran's claim for service 
connection for asbestosis.  Consideration of the remaining 
claims on appeal is deferred pending completion of the 
development sought in the remand that follows the decision 
below.)  


FINDING OF FACT

The veteran has not been diagnosed with asbestosis.  


CONCLUSION OF LAW

The veteran does not have asbestosis that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2008).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

The Board notes that, effective May 30, 2008, VA revised 
38 C.F.R. § 3.159 (2007).  See 73 Fed. Reg. 23353-23356 
(April 30, 2008).  In particular, the amended regulation 
removes the third sentence of 38 C.F.R. § 3.159(b)(1) which 
states that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Additionally, the fourth sentence of 38 C.F.R. 
§ 3.159(b)(1) is changed to read, "The information and 
evidence that the claimant is informed that the claimant is 
to provide must be provided within one year of the date of 
the notice."  The amended regulation also adds a new 
paragraph, (b)(3), to 38 C.F.R. § 3.159 which states that no 
duty to provide section 38 U.S.C.A. § 5103(a) notice arises 
"[u]pon receipt of a Notice of Disagreement" or when "as a 
matter of law, entitlement to the benefit claimed cannot be 
established."  The amendments to 38 C.F.R. § 3.159 apply to 
all applications for benefits pending before VA on, or filed 
after, May 30, 2008.  

In this case, the Board finds that all notification and 
development action needed to render a decision on the claim 
for service connection for asbestosis has been accomplished.  
Through a notice letter in August 2005, the veteran received 
notice of the information and evidence needed to substantiate 
his claim.  Thereafter, the veteran was afforded the 
opportunity to respond.  Hence, the Board finds that the 
veteran has been afforded ample opportunity to submit 
information and/or evidence needed to substantiate his claim.  

The Board also finds that the August 2005 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In that letter, the veteran was notified 
that the RO was required to make reasonable efforts to obtain 
medical records, employment records, or records from other 
Federal agencies.  The veteran was requested to identify any 
medical providers from whom he wanted the RO to obtain and 
consider evidence.  The veteran was also requested to submit 
evidence in his possession in support of his claim.  
Furthermore, in March 2006, the RO provided the veteran 
notice on effective date and disability rating elements.  See 
e. g., Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

Also as regards to VA's notice requirements, the notice 
should inform the veteran of:  (1) the evidence that is 
needed to substantiate the claim, (2) the evidence, if any, 
to be obtained by VA, and (3) the evidence, if any, to be 
provided by the claimant.  38 C.F.R. § 3.159.  As indicated 
above, these requirements have been met in this case.  
Therefore, while the complete notice required by the VCAA was 
not necessarily provided prior to the initial adjudication of 
the veteran's claim for service connection for asbestosis, 
the Board finds that, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  Nothing 
about the evidence or any response to any notice in this case 
suggests that the veteran's claim must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.  Here, 
following notice to the veteran in August 2005 and March 
2006, the veteran's claim for service connection for 
asbestosis was readjudicated in a September 2006 statement of 
the case.  

The Board also points out that there is no indication that 
any additional action is needed to comply with the duty to 
assist in connection with the claim for service connection 
for asbestosis.  Here, the veteran's service treatment 
records and service personnel records have been associated 
with the claims file as have VA clinical records from the VA 
Medical Center (VAMC) in Boston, Massachusetts.  Otherwise, 
neither the veteran nor his representative has alleged that 
there are any outstanding medical records probative of the 
veteran's claim for service connection for asbestosis that 
need to be obtained.  

As for whether further action should have been undertaken by 
way of obtaining additional medical opinion on the question 
of whether asbestosis is traceable to military service, the 
Board notes that such development is to be considered 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim, but contains:  1) competent evidence of diagnosed 
disability or symptoms of disability, 2) establishes that the 
veteran suffered an event, injury or disease in service, or 
has a presumptive disease during the pertinent presumptive 
period, and 3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or 
with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4).  As will be explained in more detail below, 
the veteran has testified that he has not been diagnosed with 
asbestosis and the record on appeal does not otherwise 
indicate a finding for asbestosis.  As such, further action 
to obtain a medical opinion with respect to this claim is not 
warranted.  

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

A review of the veteran's application for benefits (VA Form 
21-526) filed in July 2005 reflects a claim for service 
connection for "asbestosis."  The veteran's service and 
post-service treatment records are silent for any report, 
diagnosis, or treatment for asbestosis.  In particular, a 
June 2005 VA clinical record reflects a diagnosis of COPD and 
a history of the veteran smoking two packs of cigarettes a 
day for 50 years.  (The veteran was noted as having quit 
smoking in June 1999.) 

During his May 2008 hearing before the undersigned, the 
veteran reported that he was exposed to asbestos during his 
service in the United States Navy.  In particular, the 
veteran testified that he was exposed to asbestos-insulated 
piping on a tugboat and on a barge.  The veteran also 
testified that he had not been diagnosed with asbestosis but 
that he believed his alleged exposure to asbestos in service 
may have contributed to his current respiratory disability 
which he believed was asthma.  Furthermore, the veteran 
testified that no doctor had related his breathing problems 
to his period of service, to include alleged exposure to 
asbestos therein.  

In this case, the veteran has neither presented nor alluded 
to any medical evidence establishing that he has asbestosis.  
On the contrary, as noted above, the veteran denies having 
the disability.  Hence, an essential requirement for service 
connection is not met.  The Board notes that Congress has 
specifically limited service connection to instances where 
there is current disability that has resulted from disease or 
injury.  See 38 U.S.C.A. §§ 1110.  In the absence of proof of 
a diagnosis of asbestosis, the claim for service connection 
for asbestosis may not be granted.  See Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  


ORDER

Service connection for asbestosis is denied.  


REMAND

With respect to the remaining claims on appeal, the veteran 
has testified that he began receiving VA medical treatment 
for anxiety in 2006.  He has also testified that he was first 
diagnosed with hearing loss in 2001 and that the diagnosis 
was made by a VA physician.  The Board's review of the claims 
file reflects VA medical records dated from October 2004 to 
August 2005.  In light of the veteran's report regarding VA 
treatment for anxiety and for hearing loss, the originating 
agency should make efforts to obtain any records of treatment 
the veteran may have received presumably at the Boston VAMC 
from 2001 to October 2004 and since August 2005, in order to 
ensure that the claims for service connection for anxiety, 
for hearing loss, and for tinnitus are adjudicated on the 
basis of an evidentiary record that is as complete as 
possible.  See 38 C.F.R. § 3.159(c) (2006); Dunn v. West, 
11 Vet. App. 462, 466-67 (1998).  

The Board also notes that with respect to the claims for 
service connection for hearing loss and for tinnitus, the 
veteran has reported that he was exposed to gunfire (ship's 
guns) while serving aboard the USS Northampton (CLC-1).  He 
has also reported being exposed to loud noise while serving 
on a U.S. Navy tugboat.  

A review of the veteran's service treatment records reflects 
a score of 15/15 on whispered voice testing during service 
entrance and service separation medical examinations.  Post-
service medical evidence reflects the veteran's report of 
occasional tinnitus as well as complaints of decreased 
hearing in the left ear.  Otherwise, the available VA 
clinical records do not reflect hearing impairment in the 
right ear or the use of hearing aids.  In this regard, during 
his May 2008 Travel Board hearing the veteran was identified 
as wearing bilateral hearing aids. 

The Board notes that, the veteran is competent to provide 
testimony concerning factual matters about which he has first 
hand knowledge such as being exposed to loud noise in 
service.  Furthermore, the veteran is competent to provide 
testimony that he experiences hearing loss and tinnitus.  He 
is however not medically competent to provide a diagnosis or 
opine as to the etiology of any disability such as hearing 
loss or tinnitus.  See e.g., Barr v. Nicholson, 21 Vet. App. 
303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  
The Board additionally notes that, the absence of in-service 
evidence of hearing loss is not fatal to a claim.  See 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of 
a current hearing loss disability (i.e., one meeting the 
requirements of 38 C.F.R. § 3.385 (2007)) and a medically 
sound basis for attributing such disability to service may 
serve as a basis for a grant of service connection for 
hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 
(1993).  

As noted above, the veteran has testified that he first 
sought treatment for hearing loss in 2001, some 46 years 
following his separation from military service in January 
1955.  Although the lack of contemporaneous medical records 
may be a fact that the Board can consider and weigh against a 
veteran's lay statements, the lack of such records does not, 
in and of itself, render the lay evidence not credible.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In 
essence, if it is concluded that lay evidence presented by a 
veteran is credible and ultimately competent, the lack of 
contemporaneous medical evidence should not be an absolute 
bar to the veteran's ability to prove his claim for service 
connection based on that lay evidence.  Id.; see also 
Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (nowhere 
do VA regulations provide that a veteran must establish 
service connection through medical records alone); 38 
U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.303(a).

The Board notes that action should be undertaken by way of 
obtaining additional medical opinion if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but contains: 
1) competent evidence of diagnosed disability or symptoms of 
disability, 2) establishes that the veteran suffered an 
event, injury or disease in service, or has a presumptive 
disease during the pertinent presumptive period (competent 
lay evidence may establish this prong), and 3) indicates that 
the claimed disability may be associated with the in-service 
event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2007).  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (The third 
prong of 38 C.F.R. § 3.159(c)(4), which requires that the 
evidence of record "indicate" that the claimed disability or 
symptoms may be associated with service, establishes a low 
threshold.)  

In this case, in light of the veteran's competent lay 
testimony regarding his exposure to loud noise (i. e., 
acoustic trauma) in service, his report that he has tinnitus, 
as well as the need for additional clinical findings and a 
medical opinion regarding the etiology of any hearing loss 
and/or tinnitus, the agency of original jurisdiction (AOJ) 
should arrange for the veteran to undergo examination by a VA 
examiner.  The examiner should address the nature and 
etiology of any diagnosed hearing loss or tinnitus that takes 
into account the veteran's lay testimony as well as the 
clinical record.  Any medical opinion offered should be based 
upon consideration of the veteran's complete documented 
history and assertions through review of the claims file.  
Such examination is needed to fully and fairly evaluate the 
claims for service connection for hearing loss and for 
tinnitus on appeal.  38 U.S.C.A. § 5103A(d).  

(The veteran is advised that failure to report to any 
examination scheduled, without good cause, may result in 
denial of his claims for service connection for hearing loss 
and for tinnitus.  38 C.F.R. § 3.655 (2007).)

In view of the foregoing, these matters are REMANDED for the 
following action:

1.  The AOJ should obtain from the Boston 
VAMC any available medical records 
pertaining to the veteran's treatment for 
anxiety and for hearing loss.  In this 
regard, the AOJ should obtain available 
medical records dated from 2001 to 
October 2004 as well as any available 
medical records dated since August 2005.  
All records and/or responses received 
should be associated with the claims 
file.  

2.  After the foregoing development has 
been completed, the veteran should be 
scheduled for a VA audiological 
examination.  All appropriate testing 
should be conducted and all clinical 
findings should be reported in detail.  
In particular, the examination should 
include a controlled speech 
discrimination test (Maryland CNC) as 
well as a puretone audiometry test.  
The examiner should opine as to whether 
it is at least as likely as not (i.e., 
there is at least a 50 percent 
probability) that any diagnosed hearing 
loss or tinnitus is related to the 
veteran's period of military service.  
The basis for any opinion provided must 
be explained in detail with the 
complete rationale for the opinion 
expressed.  

3.  Following the above requested 
development the medical opinion evidence 
should be reviewed to ensure that it is 
in complete compliance with the 
directives of this remand.  If the report 
of examination is deficient in any 
manner, corrective procedures must be 
implemented.  

4.  After undertaking any other 
development deemed appropriate, the 
veteran's remaining claims on appeal 
should be readjudicated in light of all 
pertinent evidence and legal authority.  
If any benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case (SSOC).  The veteran and his 
representative should then be given an 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
VA.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



______________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


